
	
		II
		110th CONGRESS
		1st Session
		S. 174
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Head Start Act to require parental consent
		  for nonemergency intrusive physical examinations.
	
	
		1.Head Start Act amendment imposing parental
			 consent requirement for nonemergency intrusive physical
			 examinationsThe
			 Head Start Act (42 U.S.C. 9831 et
			 seq.) is amended by adding at the end the following:
			
				657A.Parental
				consent requirement for nonemergency intrusive physical examinations
					(a)In
				generalA Head Start agency shall obtain written parental consent
				before administration of any nonemergency intrusive physical examination of a
				child in connection with participation in a program under this
				subchapter.
					(b)DefinitionThe
				term nonemergency intrusive physical examination means, with
				respect to a child, a physical examination that—
						(1)is not
				immediately necessary to protect the health or safety of the child involved or
				the health or safety of another individual; and
						(2)requires incision
				or is otherwise invasive, or involves exposure of private body
				parts.
						.
		
